Dissenting Opinion by
Me. Justice Cohen:
The majority concludes that the Pittsburgh “Institution and Service Privilege Tax Ordinance” is invalid because the grant of taxing power in The Local Tax Enabling Act, Act of December 31, 1965, P.L. 1257, §§2 and 3, 53 P.S. §§6902 and 6903 (Supp. 1970), is subject to the restriction contained in The General County Assessment Law, Act of May 22,1933, P.L. 853, art. II, §204, as amended, 72 P.S. §5020-204 (c), that hospitals and institutions of charity shall be exempt from all city tax. They state that if the legislature had intended to abandon the policy contained in The General County Assessment Law it would have done so explicitly.
Even though §204 (c) of The General County Assessment Law is not specifically mentioned in the repealer section of The Local Tax Enabling Act, supra, §23, 53 P.S. §6923 (Supp. 1970), I believe that the legislature’s language in The Local Tax Enabling Act makes its grant of power clear. Section 2 states: “Cities of the *301second class . . . may, in their discretion, . . . levy, assess and collect . . . such taxes as they shall determine on persons, transactions, occupations, privileges, subjects and personal property within the limits of such political subdivisions. . . .” Section 3 states: “. . . It is the intention of this section to confer upon such political subdivisions the power to levy, assess and collect taxes upon any and all subjects of taxation, . . . which the Commonwealth has power to tax but which it does not tax or license.. . .” It is difficult to imagine a situation in which the legislature has made its intention clearer. The subdivision is to have the power to tax anything the Commonwealth has power to tax but which it does not tax or license. As the Commonwealth could have enacted this legislation and as it had not done so, the City of Pittsburgh had the authority to proceed as it did.
In addition, there is no general rule that the only acts overruled by subsequent legislation are those that are specifically mentioned. Section 23 of The Local Tax Enabling Act states, “All other acts and parts of acts are repealed insofar as they are inconsistent herewith.” There is no question that the broad grant of taxing power contained in that act is inconsistent with the limitation contained in The General County Assessment Law, and I see no reason why a specific repealer is necessary when the legislature in section 3 has made its intention clear. Also, section 91 of the Statutory Construction Act, Act of May 28, 1937, P.L. 1019, art. VII, 46 P.S. §591, states, “Whenever a law purports to be a revision of all laws upon a particular subject, or sets up a general or exclusive system covering the entire subject matter of a former law and is intended as a substitute for such former law, such law shall be construed to repeal all former laws upon the same subject.” (Emphasis supplied). Werner v. King, 310 Pa. 120, 124, 164 Atl. 918 (1933). The Local Tax En*302abling Act was clearly intended to repeal the Act of June 25, 1947, P.L. 1145 and to revise the law on this entire subject. Therefore, section 204c of The General County Assessment Law must be deemed repealed.
Finally, section 2(7) of The Local Tax Enabling Act specifically dictates that municipalities shall not have authority “To levy, assess or collect a tax on membership in or membership dues, fees or assessment of charitable . . . organizations. . . .” If the legislature did not intend to grant the municipality the power to tax religious and charitable organizations, it would not have been necessary to exempt the membership dues of such organizations from the permissible scope of the tax. “The legislature is presumed not to have intended its laws to contain surplusage.” Lynch v. Owen J. Roberts School District, 430 Pa. 461, 469, 244 A. 2d 1 (1968).
I fear that the majority is just expressing its feelings on the wisdom of this ordinance and in doing so is ignoring sound principles of law.
I dissent.